Exhibit 10.19

MACK-CALI REALTY CORPORATION
RESTRICTED SHARE AWARD AGREEMENT
MARK YEAGER

 


--------------------------------------------------------------------------------


AGREEMENT EVIDENCING THE GRANT
OF A RESTRICTED SHARE AWARD PURSUANT
TO THE 2000 EMPLOYEE STOCK OPTION PLAN
OF MACK-CALI REALTY CORPORATION

AGREEMENT (“Agreement”) effective as of December 5, 2006 (“Grant Date”) by and
between Mack-Cali Realty Corporation (the “Company”) and Mark Yeager
(“Recipient”).

WHEREAS, pursuant to the 2000 Employee Stock Option Plan of Mack-Cali Realty
Corporation (the “Plan”), the Company hereby awards shares of the Company’s
common stock, par value $.01 per share (“Common Stock”) to the Recipient subject
to such terms, conditions, and restrictions (hereinafter, “Restricted Share
Award”) as set forth in the Plan, this Agreement, and the Employment Agreement
dated as of May 9, 2006 by and between the Company and Recipient (the
“Employment Agreement”);

NOW THEREFORE, the parties hereto hereby agree as follows:

1.             Award of Shares of Restricted Stock.

(a)           Award.  Pursuant to the Plan, the Committee hereby awards to the
Recipient, effective as of the Grant Date, a Restricted Share Award representing
the conditional receipt of 1,028 shares of Common Stock (“Restricted Shares”) at
no out-of-pocket cost to the Recipient subject to the terms, conditions and
restrictions set forth herein.  Capitalized terms not otherwise defined in this
Agreement shall be as defined in the Plan.

(b)           Employment Agreement.  The provisions of the Plan and this
Agreement are subject to the terms of the Recipient’s Employment Agreement.

 


--------------------------------------------------------------------------------




2.             Award Restrictions.

(a)           General Rules.  Ownership of Restricted Shares shall not vest in
the Recipient, and shall be subject to forfeiture until the conditions of
Section 2(b) and (c) or Section 4 are fully satisfied.  For purposes of this
Agreement, the following concepts shall be defined as follows: (i) the lapse of
restrictions on the Recipient’s rights with respect to the Restricted Shares
granted hereunder shall be referred to as “Vesting”; (ii) the period between the
Grant Date and the date of Vesting shall be referred to as the “Vesting Period”;
and (iii) the date Vesting occurs shall be referred to as the “Vesting Date.”

(b)           Vesting.  An aggregate of 1,028 Restricted Shares shall vest in
the Recipient and be deemed earned on a year by year basis during the Vesting
Period.  The number of Restricted Shares scheduled to be vested and earned on
each Vesting Date on a year by year basis is as follows:

Restricted Shares

 

Vesting Date

514

 

January 1, 2007

514

 

January 1, 2008

 

(c)           Employment Requirement.   Subject to the terms of the Employment
Agreement, vesting of any portion of the Restricted Shares granted hereunder is
conditioned upon Recipient’s continued employment with the Company on each
Vesting Date.  Any Restricted Shares that have not been earned and vested upon
cessation of employment shall automatically be forfeited and returned to the
Company.

(d)           Lapse of Restrictions.  Upon the Vesting of Restricted Shares, the
Recipient shall own the Shares free and clear and, subject to the provisions

 

2


--------------------------------------------------------------------------------




of subparagraph (e) below, the Recipient shall be free to hold or dispose of
such Shares in his discretion, subject to applicable federal and state law or
regulations.

(e)           Restriction on Sale.  Notwithstanding the vesting of ownership of
that portion of the Restricted Shares scheduled to be vested and earned on
January 1, 2007 (the “First Vested Shares”), Recipient agrees that the First
Vested Shares may not be disposed of on or prior to, and shall not be
transferable until, the first day following the six month anniversary of the
Grant Date (the “FVS Holding Period”). This restriction shall not affect the
vesting of ownership in the First Vested Shares in Recipient as provided for
herein, and shall not apply to any subsequent vesting of the Restricted Shares.

(f)            Prohibition Against Assignment.  During the Vesting Period and
until expiration of the FVS Holding Period with respect to the First Vested
Shares, the Restricted Shares may not be transferred or encumbered by the
Recipient by means of sale, assignment, mortgage, transfer, exchange, pledge, or
otherwise.  The levy of any execution, attachment, or similar process upon the
Restricted Shares shall be null and void.

3.             Stock Certificates.

(a)           Certificates.  Restricted Shares shall be evidenced by one or more
stock certificates registered in the name of the Recipient or a nominee or
nominees therefor.  As soon as practicable following the date hereof, the
Company shall prepare and issue separate certificates for the Restricted Shares
scheduled to vest in each year (the “Share Certificates”), which shall be
registered in the name of the Recipient or a nominee and which shall bear such
restrictive legend or legends (if any)

 

3


--------------------------------------------------------------------------------




as the Company may deem necessary or desirable under any applicable law.

(b)           Stock Powers.  The Recipient shall execute and deliver to the
designee of the Company (the “Designee”) stock powers corresponding to the Share
Certificates designating the Company as the transferee of an unspecified number
of Restricted Shares, which stock powers may be completed by the Designee as
specified herein.  The Recipient and the Company each waive the requirement that
the signature of the Recipient on the stock powers be guaranteed.  Upon receipt
of a copy of this Agreement and the stock powers, each signed by the Recipient,
the Designee shall promptly notify the proper officers of the Company and the
Share Certificates and stock powers shall be held by the Company in accordance
with the terms of this Agreement.

(c)           Effect of Vesting.  Upon Vesting, the Company shall cause to be
delivered to the Recipient (i) a certificate for the Restricted Shares which
have vested free and clear of restrictive legends and (ii) any stock powers
signed hereunder by the Recipient remaining in its possession related to the
vested Restricted Shares.  In the event that the Recipient dies after Restricted
Shares are vested but before delivery of the certificate for the vested
Restricted Shares, such certificate shall be delivered to, and registered in the
name of, the Recipient’s beneficiary or estate, as the case may be.

(d)           Rights of Stockholder.  Except as otherwise provided in Section 2
and this Section 3, during the Vesting Period and after the certificates for the
Restricted Shares have been issued, the Recipient shall be entitled to all
rights of a stockholder of the Company, including the right to vote and the
right to receive

 

4


--------------------------------------------------------------------------------




dividends, with respect to the Restricted Shares subject to this Agreement and
not previously forfeited as specified herein.  Subject to applicable withholding
requirements, if any, dividends on the Restricted Shares shall be paid to the
Recipient when earned and payable.

(e)           Power of Designee.  The Designee is hereby authorized by the
Recipient to utilize the stock power delivered by the Recipient to transfer all
forfeited Restricted Shares to the Company upon receipt of instructions from a
duly authorized representative of the Company.

4.             Termination of Employment; Change in Control.

(a)           Termination Due to Disability, Death or for Good Reason; Change in
Control.  Unless otherwise provided in the Employment Agreement and
notwithstanding any provision of the Plan to the contrary, if the Recipient
terminates employment with the Company due to Disability (as defined in the
Employment Agreement), death, for Good Reason (as defined in the Employment
Agreement) or a termination initiated by the Company without Cause (as defined
in the Employment Agreement), all Restricted Shares subject to this Agreement
and held by, or on behalf of, the Recipient shall be deemed earned and vested as
of the Recipient’s last day of employment with the Company.  In addition, unless
otherwise provided in the Employment Agreement and notwithstanding any provision
of the Plan to the contrary, all Restricted Shares subject to this Agreement and
held by the Recipient on the date a Change in Control (as defined in the
Employment Agreement) occurs shall be deemed earned and vested as of such date.

(b)           Termination for Any Other Reason.  Unless otherwise

 

5


--------------------------------------------------------------------------------




provided in the Employment Agreement, if the Recipient’s employment with the
Company terminates prior to the Vesting Date and prior to the occurrence of a
Change in Control for reasons other than Disability, death, a termination
initiated by the Company without Cause or by Recipient for Good Reason, any
Restricted Shares subject to this Agreement that have not been earned and vested
prior to the Recipient’s termination of employment shall be immediately
forfeited on the last day of the Recipient’s employment with the Company.

5.             Withholding.

In connection with the delivery of any stock certificates, or the making of any
payment in accordance with the provisions of this Agreement, to the extent not
otherwise paid by or on behalf of the Recipient, the Company shall withhold
Restricted Shares or cash amounts (for fractional Restricted Shares) equal to
the taxes then required by applicable federal, state and local law to be so
withheld.

6.             Adjustments for Capital Changes.

In the event of any change in the outstanding shares of Common Stock of the
Company by reason of any stock dividend or split, recapitalization, merger,
consolidation, spin-off, reorganization, combination or exchange of shares, or
other similar corporate change, or other increase or decrease in such shares
effected without receipt or payment of consideration by the Company, a duly
authorized representative of the Company shall adjust the number of Restricted
Shares granted pursuant to the Plan and this Agreement to prevent dilution or
enlargement of the rights granted to the Recipient.

 

6


--------------------------------------------------------------------------------




7.             No Right to Continued Employment.

Nothing in this Agreement shall confer on the Recipient any right to continue as
an employee of the Company or in any way affect the Company’s or any
subsidiary’s right to terminate the Recipient’s employment at any time.

8.             Notice.

Any notice to the Company hereunder shall be in writing addressed to:

Mack-Cali Realty Corporation
P.O. Box 7817
Edison, New Jersey  08818-7817

Attn:       Mitchell E. Hersh
President and Chief Executive Officer

Any notice to the Recipient hereunder shall be in writing addressed to:

Mr. Mark Yeager
72 Fernwood Road
Summit, New Jersey 07901

or such other address as the Recipient shall notify the Company in writing.

9.             Section 409A.

This Restricted Share Award Agreement is not intended to provide for an elective
deferral of compensation that would be subject to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the Company reserves the
right to unilaterally amend or modify this Agreement to ensure that the awards
do not become subject to the requirements of Section 409A thereof.

10.          Entire Agreement; Effect of Employment Agreement.

(a)           Entire Agreement.  This Agreement contains the entire
understanding of the parties and shall not be modified or amended except in
writing and duly signed by each of the parties hereto.  No waiver by either
party of any default

 

7


--------------------------------------------------------------------------------




under this Agreement shall be deemed a waiver of any later default hereunder.

(b)           Effect of Employment Agreement.  In the event the Employment
Agreement with the Company contains additional rights, duties and/or obligations
with respect to the Recipient, such terms and conditions shall govern the
Recipient’s Restricted Share Award as if such terms and conditions had been set
forth herein; and in the event of any conflict or inconsistency between the
terms of the Employment Agreement or this Agreement, the terms and conditions of
the Employment Agreement shall control.

11.          Construction.

The various provisions of this Agreement are severable in their entirety.  Any
determination of invalidity or unenforceability of any one provision shall have
no effect on the continuing force and effect of the remaining provisions.

12.          Governing Law.

This Agreement shall be governed by the laws of the State of New Jersey
applicable to contracts made, and to be enforced, within the State of New
Jersey.

13.          Successors.

This Agreement shall be binding upon and inure to the benefit of the successors,
assigns and heirs of the respective parties.

 

[Remainder of page intentionally left blank]

 

8


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective on the date first above written.

Mack-Cali Realty Corporation

 

 

 

 

By:

/s/ Mitchell E. Hersh

 

 

Mitchell E. Hersh

 

 

President and

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

Recipient

 

 

 

 

 

/s/ Mark Yeager

 

Mark Yeager

 

9


--------------------------------------------------------------------------------